Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Acknowledgement of Receipt/Status of Claims
	
Claims 9-20 are pending.  Claims 1-8 were cancelled in a preliminary amendment filed August 24, 2020.  Claims 9-20 have been examined for patentability. 


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed  filed 05/06/2020 is a continuation of US Application 14151515, filed 01/09/2014.  US Application 14151515 is a continuation of US Application 13503733, filed 04/24/2012.  
US Application 13503733 is a national stage entry of PCT/IN2010/000694 with an international filing date of 10/27/2010 and claims foreign priority to Indian Application 1287/KOL/2009 , filed 10/27/2009.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-12,14-17,19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jahagirdar et al. (EP2011486A1, published January 7, 2009, see attached document).
Applicant claims a pharmaceutical composition comprising a solid dispersion of rifaximin, wherein the solid dispersion of rifaximin consists essentially of rifaximin, poloxamer, and povidone.
Jahagirdar et al. disclose a pharmaceutical composition comprising therapeutically effective amount of rifaximin or pharmaceutically acceptable salt(s) or enantiomer(s) or polymorph(s) thereof, one or more release controlling agent(s) and pharmaceutically acceptable excipient(s) (see claim 1 of Jahagirdar et al., limitation of instant claim 9).  Jahagirdar et al. disclose that the composition is formulated to increase the residence time of rifaximin in the gastrointestinal tract (see claim 2 of Jahagirdar et al.).  Jahagirdar et al. disclose using the composition for the treatment of traveler’s diarrhea caused by E. coli.(see claim 21 of Jahagirdar et al.) and administering the composition to increase patient compliance for treatment of traveler's diarrhea, hepatic encephalopathy, infectious diarrhea, diverticular disease, an antibacterial prophylactic prior to colon surgery, irritable bowel syndrome, Crohn’s disease, Clostridum difficile-associated diarrhea, small intestinal bacterial overgrowth, traveler’s diarrhea prophylaxis, dysentery, pouchitis, peptic ulcer disease, surgical prophylaxis and gastric dyspepsia (see claim 19 of Jahagirdar et al., limitation of instant claims 19 and 20). Jahagirdar et al. discloses  Example 13 wherein 50% rifaximin, 20% microcrystalline cellulose, 10% hydroxypopylmethylcellulose , and 18% polyethylene oxide (PEO) is  a combined in a hot melt extrusion method to produce pellets that can be filled into capsules, sachets, or filled in bottles in water with sweetening and flavoring agents as a powder for suspension or compressed into tablets (solid dispersion of the instant claims, see Example 13, [0119-0122] of Jahagirdar et al.).  Jahagirdar et al. disclose in Example1 ([0082-0085]), Example 8 ([0104-0107]), and Example 14 ([0015-0016]), solid compositions comprising 20,30 and 40% rifaximin and 5 and 10 % poloxamer as well as the use of povidone (see claims 4 and 10 of Jahagirdar et al.,  limitation of instant claims 9-12 and 14-17). 
With regards to the limitation “solid dispersion” , the specification discloses: 
“The term "solid dispersion" means the finely dispersed distribution of one or more components, e.g. an active substance like rifaximin, in an inert solid or semi-solid carrier which increases wettability and/ or solubility; it also embraces semi-solid dispersions. The active substance may be present in molecular dispersed form, i.e. as a solid solution, in fine crystalline dispersed form, in a glassy amorphous phase or dispersed as a fine amorphous powder.” (page 6, lines 6-13 of the instant specification).

Thus, Jahagirdar et al. read on the claimed limitation.


The Examiner notes that according to the M.P.E.P, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52,190 USPQ 461, 463 (CCPA 1976)  “A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988).   For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48USPQ2d at 1355.

Jahagirdar et al. meet all of the limitations of the claims and the claims are thereby anticipated.





Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahagirdar et al. (EP2011486A1, published January 7, 2009, see attached document).


Applicant’s Invention

Applicant claims a pharmaceutical composition comprising a solid dispersion of rifaximin, wherein the solid dispersion of rifaximin consists essentially of rifaximin, poloxamer, and povidone.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

Jahagirdar et al. disclose a pharmaceutical composition comprising therapeutically effective amount of rifaximin or pharmaceutically acceptable salt(s) or enantiomer(s) or polymorph(s) thereof, one or more release controlling agent(s) and pharmaceutically acceptable excipient(s) (see claim 1 of Jahagirdar et al.).  Jahagirdar et al. disclose that the composition is formulated to increase the residence time of rifaximin in the gastrointestinal tract (see claim 2 of Jahagirdar et al.).  Jahagirdar et al. disclose using the composition for the treatment of traveler’s diarrhea caused by E. coli.(see claim 21 of Jahagirdar et al.) and administering the composition to increase patient compliance for treatment of traveler's diarrhea, hepatic encephalopathy, infectious diarrhea, diverticular disease, an antibacterial prophylactic prior to colon surgery, irritable bowel syndrome, Crohn’s disease, Clostridum difficile-associated diarrhea, small intestinal bacterial overgrowth, traveler’s diarrhea prophylaxis, dysentery, pouchitis, peptic ulcer disease, surgical prophylaxis and gastric dyspepsia (see claim 19 of Jahagirdar et al.). Jahagirdar et al. discloses  Example 13 wherein 50% rifaximin, 20% microcrystalline cellulose, 10% hydroxypopylmethylcellulose , and 18% polyethylene oxide (PEO) is  a combined in a hot melt extrusion method to produce pellets that can be filled into capsules, sachets, or filled in bottles in water with sweetening and flavoring agents as a powder for suspension or compressed into tablets (solid dispersion of the instant claims, see Example 13, [0119-0122] of Jahagirdar et al.).  Jahagirdar et al. disclose in Example1 ([0082-0085]), Example 8 ([0104-0107]), and Example 14 ([0015-0016]), solid compositions  comprising  20,30 and 40% rifaximin and 5 and 10 % poloxamer as well as the use of povidone (see claims 4 and 10 of Jahagirdar et al.). 
With regards to the limitation “solid dispersion” , the specification discloses: 
“The term "solid dispersion" means the finely dispersed distribution of one or more components, e.g. an active substance like rifaximin, in an inert solid or semi-solid carrier which increases wettability and/ or solubility; it also embraces semi-solid dispersions. The active substance may be present in molecular dispersed form, i.e. as a solid solution, in fine crystalline dispersed form, in a glassy amorphous phase or dispersed as a fine amorphous powder.” (page 6, lines 6-13 of the instant specification).

Thus, Jahagirdar et al. read on the claimed limitation.


The Examiner notes that according to the M.P.E.P, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52,190 USPQ 461, 463 (CCPA 1976)  “A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988).   For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48USPQ2d at 1355.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Jahagirdar et al.   is that Jahagirdar et al.  do not expressly teach that the rifaximin, poloxamer, and povidone are provided in a weight ratio of 1:1:2, respectively (limitation of instant claim 13) and that the rifaximin and povidone are provided in a weight ratio of 1:3, respectively (limitation of instant claim 18). However, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the pharmaceutical composition components is routine experimentation and is readily practiced by one of ordinary skill.  
 
    

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both the instant claims and Jahagirdar et al. are directed pharmaceutical compositions comprising rifaximin, povidone, and/or poloxamer. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Jahagirdar et al. to arrive at a  pharmaceutical composition comprising a solid dispersion of rifaximin, poloxamer, and povidone. wherein the rifaximin, poloxamer, and povidone are provided in a weight ratio of 1:1:2, respectively and a  pharmaceutical composition comprising rifaximin and povidone wherein the rifaximin and povidone are provided in a weight ratio of 1:3, respectively. Absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result(s).   Determining optimal concentrations of the pharmaceutical composition components is routine experimentation and is readily practiced by one of ordinary skill.  
 From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


	


Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617